'
    AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case



                                           UNITED~ff                    EfprsTRICT COURT
                                              SOUTH£RN't>ISTfilCT OF CALIFORNIA
                 UNITED STATES OF AMEW'19Jit.\1'R )0                       p    I.JO:QGMENT IN A CRIMINAL CASE
                                      V.                                         (For Offenses Committed On or After November 1, 1987)
                  JAYCE JOSEPH POLITO           '-"'Vlrl7'1:\ 1,   s ;,;;,: ·;,CT COL'RT
                                                s;t';r~~?:;'[~t-·        ' .,· ,::AU,~Ce~fil: Number:    3: l 9-CR-04548-JLS
                                                                    WV          " K:emyL Steigerwalt
                                                                                 Defendant's Attorney
    USM Number                        91491-298
    • -
    THE DEFENDANT:
    ~    pleaded guilty to count(s)         1 of the Information

    D    was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title and Section / Nature of Offense                                                                 Count
         18:1001(a)(2) • False Statement to Government Agency                                                  1




        The defendant is sentenced as provided in pages 2 through                          5            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D    The defendant has been found not guilty on count(s)

    D    Count(s)                                                          is          dismissed on the motion of the United States.

    ~     Assessment: $100.00 imposed


    •     JVTA Assessment*:$

          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     ~    No fine                  D Forfeiture pursuant to order filed                                                     , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              Jayce Joseph Politoski (1)                                                  Judgment - Page 2 of 5
     CASE NUMBER:            3: 19-CR-04548-JLS

                                                          PROBATION
The defendant is hereby sentenced to probation for a term of:
5 years

                                             MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
   applicable)
7. D The defendant must participate in an approved program for domestic violence. ( check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         3: 19-CR-04548-JLS
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  Jayce Joseph Politoski (I)                                                             Judgment - Page 3 of 5
 CASE NUMBER:                3: l 9-CR-04548-JLS

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 19-CR-04548-JLS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            Jayce Joseph Politoski (1)                                              Judgment - Page 4 of 5
CASE NUMBER:          3: l 9-CR-04548-JLS


                               SPECIAL CONDITIONS OF SUPERVISION

   1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
      U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
      search conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition.

       An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
       the offender has violated a condition of his supervision and that the areas to be searched contain evidence
       of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

   2. Provide complete disclosure of personal and business financial records to the probation officer as
      requested.

   3. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
      or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
      or corporation.

   4. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
      owned, directly or indirectly, including any interest held or owned under any other name, or entity,
      including a trust, partnership or corporation.

   5. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
      of credit without approval of the probation officer.

   6. Participate for a period of 8 months in the home detention component of the Location Monitoring
      Program, which may include electronic monitoring, GPS, alcohol monitoring, or other automated
      identification systems the defendant shall observe all rules of such program, as directed by the Probation
      Officer. The defendant shall maintain a residential telephone line without devices and/or services that may
      interrupt the operation of the monitoring equipment, unless excused by the Probation Officer. The
      defendant shall pay costs of location monitoring to the contract vendor not to exceed the sum of $12.00
      for each day of participation; the defendant shall provide payment and proof of payment as instructed.




                                                                                              3: 19-CR-04548-JLS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             Jayce Joseph Politoski (1)                                            Judgment - Page 5 of 5
CASE NUMBER:           3: 19-CR-04548-JLS


                                            RESTITUTION

The defendant shall pay restitution in the amount of   $197,516.00           unto the United States of America.


Pay restitution in the amount of $197,516.00 to U.S. Office of Personnel Management through the Clerk, U.S.
District Court. Payment of restitution shall be forthwith. The defendant shall pay the restitution during his
probation at the rate of $300 per month. These payment schedules do not foreclose the United States from
exercising all legal actions, remedies, and process available to it to collect the restitution judgment.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
after the change occurs.

The defendant shall pay interest consistent with 18 U.S.C. §3612

                      U.S. OFFICE OF PERSONNEL MANAGEMENT
                      ATTN: FUNDS MANAGEMENT
                      1900 E. STREET, NW
                      ROOM5478
                      WASHINGTON DC 20415




                                                                                             3: 19-CR-04548-JLS
